Citation Nr: 0732753	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for 2nd and 3rd degree 
burns of the entire dorsum of each hand with limitation of 
motion of both thumbs and contracture of limitation of motion 
of the right finger, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for 1st and 2nd degree 
burns of the forearms, chest, back, abdomen, anterior and 
posterior aspect of the thighs and legs and both buttocks, 
with donor site scars of the chest and back, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for 2nd and 3rd degree 
burns of the entire face and ears, with repugnant bilateral 
disfigurement, currently evaluated as 50 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1954 until April 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

The Board observes that the veteran claimed entitlement to 
increased ratings for his burn scar residuals in July 2002.  
The claims were denied in an October 2002 rating decision.  
The veteran submitted a notice of disagreement in March 2003, 
and a statement of the case was then issued in April 2004.  
However, no timely substantive appeal was ever received.  A 
September 2004 rating decision which adjudicated the TDIU 
claim again evaluated the veteran's burn scar residuals.  An 
October 2004 notice of disagreement encompassed all issues.  
A statement of the case was sent to the veteran in May 2005 
and a substantive appeal was received in June 2005.  

Based on the procedural history set forth above, it is the 
September 2004 rating action that is on appeal as to all 
claims.  Accordingly, the date of claim for the increased 
rating issues is 2004, rather than 2002.  This is significant 
here because the schedular criteria under 38 C.F.R. § 4.118, 
concerning disabilities of the skin, was revised effective 
August 30, 2002.  Because the claim raised in July 2002 was 
never perfected, only the new version of the rasting schedule 
is applicable in evaluating the claims.  

The issues of entitlement to an increased rating for 2nd and 
3rd degree burns of the entire face and ears, with repugnant 
bilateral disfigurement, and entitlement to
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's 2nd and 3rd degree burns of the entire 
dorsum of each hand do not exceed 144 square inches (929 
square centimeters) in total surface area.

2.  The veteran's 1st and 2nd degree burns of the forearms, 
chest, back, abdomen, anterior and posterior aspect of the 
thighs and legs and both buttocks, with donor site scars of 
the chest and back are shown to exceed 144 square inches (929 
square centimeters) in total surface area.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for 2nd and 3rd degree burns of the entire 
dorsum of each hand have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code (DC) 7801 (2007).

2.  The criteria for entitlement to an evaluation of 40 
percent for 2nd and 3rd degree burns of the forearms, chest, 
back, abdomen, anterior and posterior aspect of the thighs 
and legs and both buttocks, with donor site scars of the 
chest and back have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 
7801 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

Upon receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of an August 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  

The letter discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  To 
the extent the claim for burns of the hands has been denied, 
no higher rating or effective date will be assigned and there 
is no prejudice to the veteran.  To extent that the claim for 
an increased rating for the forearm/chest/back, etc. has been 
granted, the RO will assign the rating and effective date and 
so notify the veteran.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  However, in this case, the 
veteran was given VCAA notice in August 2004, prior to the 
adjudication of the claims in September 2004.    

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
multiple examinations.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further pertinent 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to increased ratings.  As 
in the instant case, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

I.  Increased Rating Burns of Each Hand

Throughout the rating period on appeal, the veteran's burn 
scar residuals of the 
entire dorsum of each hand with limitation of motion of both 
thumbs and contracture of limitation of motion of the right 
finger have been evaluated as 30 percent disabling pursuant 
to DC 7801.  That code concerns scars, other than the head, 
face, or neck, that are deep or that cause limited motion.  
Under DC 7801, a 30 percent rating is warranted where the 
evidence reveals scars with an area or areas exceeding 72 
square inches (465 square centimeters).  In order to be 
entitled to the next-higher 40 percent evaluation, the 
evidence must show scars with an area or areas exceeding 144 
square inches (929 square centimeters).  

VA examination in September 2004 reveals the following scars 
of the hands: posterior upper area of the right arm, 4 x 4 
centimeters; dorsal portion of the right wrist, 6 x 5 
centimeters; proximal area of the right wrist, 6 x 5 
centimeters; dorsum of the right hand, 12 x 9 centimeters; 
fifth fingertip, 2 x 1 centimeters; fourth finger distal 
phalanx up to the fingertip, 3.5 x 2 centimeters; third right 
finger, 3 x 2 centimeters; second right finger 2.5 x 2 
centimeters; right thumb, 5 x 4 centimeters; dorsal portion 
of left hand, 10 x 9 centimeters; dorsal and volar aspect of 
the left wrist, 11 x 4 centimeters; multiple scars on the 
posterior left arm, 4 x 2 centimeters, 5 x 6 centimeters and 
10 x 1 centimeters.  

The scar areas described above total 376 square centimeters.  
This does not exceed, or even approach, the 929 square 
centimeters necessary to justify assignment of the next-
higher 40 percent evaluation pursuant to DC 7801.  There are 
no alternate diagnostic codes under which to evaluate the 
veteran's burn scar residuals.

It is observed that the veteran's burn scar residuals of the 
hands have also resulted in orthopedic disability.  In this 
regard, the Board acknowledges that all disabilities, 
including those arising from a single disease entity, are to 
be rated separately unless the conditions constitute the same 
disability or the same manifestation.  See Esteban v. Brown, 
6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2007) ( 
the evaluation of the same disability under various diagnoses 
is to be avoided).  However, in the present case DC 7801 
explicitly contemplates that the scars cause limited motion.  
As such, any orthopedic component of the veteran's burn scar 
residuals is intended to be addressed under DC 7801.  
Therefore, it is not appropriate to consider assignment of a 
separate evaluation under 38 C.F.R. § 4.71a for limitation of 
motion of the fingers.  

Further regarding the possibility of a separate evaluation, 
the Board acknowledges the veteran's complaints of numbness 
in the bilateral hands, noted at his September 2004 VA 
examination.  However, the examination report did not 
objectively demonstrate such decreased sensation.  Therefore, 
the Board finds that assignment of a separate neurologic 
rating under c38 C.F.R. § 4.124a is not appropriate here.  

In conclusion, there is no basis for an evaluation in excess 
of 30 percent for the veteran's 2nd and 3rd degree burns of 
the entire dorsum of each hand with limitation of motion of 
both thumbs and contracture of limitation of motion of the 
right finger.  

II.  Increased Rating Burns of Forearms, Chest, Back, 
Abdomen, Thighs, Legs and Buttocks

Throughout the rating period on appeal, the veteran's burn 
scar residuals of the 
forearms, chest, back, abdomen, anterior and posterior aspect 
of the thighs and legs and both buttocks, with donor site 
scars of the chest and back have been evaluated as 30 percent 
disabling pursuant to DC 7801.  As noted previously, in order 
to be entitled to the next-higher 40 percent evaluation, the 
evidence must show scars with an area or areas exceeding 144 
square inches (929 square centimeters).  

VA examination in September 2004 reveals the following scars: 
upper left thigh area to the popliteal area, 33 x 8 
centimeters; left thigh from the popliteal area down to the 
middle left leg, 20 x 21 centimeters; upper right thigh down 
to the popliteal area, 27 x 7 centimeters; right thigh from 
the popliteal area down to the lower leg, 21 x 21 
centimeters; right lateral abdomen, 10 x 5 centimeters and 8 
x 15 centimeters; left anterolateral abdomen, 6 x 3 
centimeters; left posterior trunk, 12 x 7 centimeters; right 
posterior trunk, 10 x 7 centimeters; donor scars of the right 
thigh, 14 x 7 centimeters, 9 x 4 centimeters, and 7 x 8 
centimeters; left thigh donor scar, 10 x 13 centimeters.  

The Board notes that, per the VA examiner's findings in 
September 2004, the veteran's scars of the abdomen were 
superficial and did not cause limited motion.  This also 
appears to be true of the donor scars for skin grafting.  
However, even when these scars are excluded from 
consideration, the aggregate surface area of the remaining 
scars exceeds 929 square centimeters.  Accordingly, the Board 
finds that the evidence supports assignment of the next-
higher 40 percent evaluation under DC 7801.  

A 40 percent rating represents the maximum available benefit 
under that code section.  Moreover, there are no relevant 
alternate diagnostic codes under which a rating in excess of 
40 percent could be awarded.  In conclusion, the Board finds 
that a 40 percent evaluation, but no higher, for the 
veteran's 1st and 2nd degree burns of the forearms, chest, 
back, abdomen, anterior and posterior aspect of the thighs 
and legs and both buttocks, with donor site scars of the 
chest and back is warranted.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to a rating in excess of 30 percent for 2nd and 
3rd degree burns of the entire dorsum of each hand with 
limitation of motion of both thumbs and contracture of 
limitation of motion of the right finger is denied.

Entitlement to a 40 percent rating, but no more, for 1st and 
2nd degree burns of the forearms, chest, back, abdomen, 
anterior and posterior aspect of the thighs and legs and both 
buttocks, with donor site scars of the chest and back is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.


REMAND

The Board finds that additional development is required 
before the veteran's claim of entitlement to an increased 
rating for 2nd and 3rd degree burns of the entire face and 
ears, with repugnant bilateral disfigurement, can be 
adjudicated.  Specifically, the VA examinations of record are 
found to be inadequate for rating purposes, as will be 
discussed below.

The veteran's burn scar residuals of the face and ears have 
been evaluated pursuant to DC 7800.  In order to be entitled 
to the next-higher 80 percent evaluation, the evidence must 
show visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks (lips), or; with six or 
more characteristics of disfigurement.

Note (1) to DC 7800 sets forth the eight characteristics of 
disfigurement as follows: scar five or more inches (13 or 
more centimeters) in length; scar at least one-quarter inch 
(0.6 centimeters) wide at widest part; surface contour of 
scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 square centimeters); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); and, skin indurated 
and inflexible in an area exceeding six square inches (39 
square centimeters).

In the present case, the September 2004 VA examination did 
not discuss whether there was hypo- or hyper- pigmented in an 
area exceeding six square inches (39 square centimeters).  
Moreover, it is not clear which scars have underlying tissue 
loss, and the surface area of such loss.  Because these 
findings are necessary in order to determine whether 6 or 
more characteristics of disfigurement are demonstrated here, 
an additional examination is necessary.  

The Board further finds that an opinion must be obtained with 
respect to the veteran's TDIU claim.  Indeed, while the 
September 2004 VA examination report listed the veteran's 
past work history, and reported the veteran's belief that he 
could not tolerate any job, the VA examiner did not express 
whether it was at least as likely as not that the veteran was 
unable to secure and follow substantially gainful employment 
as a result of his service-connected disabilities.  Such an 
opinion is necessary before the claim may be adjudicated.  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a VA dermatologic 
examination to evaluate the veteran's 2nd 
and 3rd degree burns of the entire face 
and ears, with repugnant bilateral 
disfigurement.  The examiner must address 
each of the eight characteristics of 
disfigurement noted above, and state how 
many are present.  The examiner must also 
offer an opinion as to whether it is at 
least as likely as not that the veteran 
is unable to secure and follow 
substantially gainful employment as a 
result of his service-connected scar 
residuals.  Any opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims folder must be reviewed in 
conjunction with the examination and the 
report must indicate that such review 
occurred.  

2.  Upon completion of the above, 
readjudicate the issues remaining on 
appeal and consider all evidence received 
since issuance of the most recent 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


